206 P.3d 1219 (2009)
228 Or. App. 241
STATE of Oregon, Plaintiff-Respondent,
v.
Tuan Anh NGUYEN, Defendant-Appellant.
040532737, A127563.
Court of Appeals of Oregon.
Decided April 29, 2009.
On Respondent's Petition for Reconsideration March 19, 2009.
John R. Kroger, Attorney General, Erika L. Hadlock, Acting Solicitor General, and Paul L. Smith, Assistant Attorney-in-Charge, for petition.
Before HASELTON, Presiding Judge, and ARMSTRONG, Judge, and ROSENBLUM, Judge.
PER CURIAM.
Based on Oregon v. Ice, ___ U.S. ___, 129 S.Ct. 711, 172 L.Ed.2d 517 (2009), the state petitions for reconsideration of our decision in this case. State v. Nguyen, 221 Or.App. 440, 190 P.3d 462 (2008). For the reasons that follow, we allow reconsideration, modify our prior opinion and adhere to it as modified, withdraw our prior disposition, and affirm.
In our prior opinion in this case, we affirmed defendant's convictions for robbery, kidnapping, and burglary, but, based on State v. Ice, 343 Or. 248, 170 P.3d 1049 (2007), we reversed the consecutive sentence that the trial court had imposed and remanded for resentencing. Since then, the United States Supreme Court has reversed the Oregon Supreme Court's decision in State v. Ice. See Oregon v. Ice, ___ U.S. at ___, 172 L.Ed.2d at 525 (holding that the federal constitutional right to a jury trial does not apply to decisions to impose consecutive sentences). In light of Oregon v. Ice, we conclude that the trial court did not err in imposing a consecutive sentence in this case. We therefore (1) modify our prior opinion to delete those portions that state that State v. Ice is controlling and require a remand for resentencing, see 221 Or.App. at 447-48, 190 P.3d 462; (2) adhere to our prior opinion as modified; (3) withdraw our prior disposition; and (4) affirm.
Reconsideration allowed; former disposition withdrawn; former opinion modified and adhered to as modified; affirmed.